DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 10/28/21.
2.	The instant application is a continuation of 15/339,654, filed 10/31/2016, now abandoned, which claims Priority from provisional application 62249080, filed 10/30/2015.
3.	The examiner for the prosecution of this application has changed. Please respond future correspondence to Examiner Bhat, AU 1634. 

Claim status
4.	In the claim listing of 10/28/21 claims 1, 14 and 16-34 are pending in this application. Claims 14 and 16 are amended. Claims 2-13 and 15 are canceled. New claims 33-34 are added. No new matter has been introduced by the amendments.

Election/Restrictions
5.	Applicant’s election without traverse of claims 14-32 of group II invention in the reply filed on 10/28/21 is acknowledged. New claims 33-34 are drawn to group II invention have been added. 
6.	Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/21.
7.	Claims 14 and 16-34 are pending in this application and are prosecution.
Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 10/28/21 is being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim Objections
9.	Claim 34 is objected to because of the following informalities:  
 Claim 34 is objected over the recitation of “staph” bacteria in line 1. Applicant is suggested to full version of “staphylococcus” bacteria. Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 5,194,372 issued Mar. 16, 1993).
	Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	With regard to the preamble of “A method of detecting a nanoparticle aggregate” MPEP 2111.02, makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of detecting a nanoparticle aggregate” merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.

The instant specification does not provide a limiting definition for a “nanoparticle”. 


With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results ( In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, cited arts teach the steps of instant claims and thus is prima facie obvious in the absence of new or unexpected results.

	Claim 14 recited with open claim language “comprising”, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997).

	As discussed below, Nagai’s method include additional components and steps but also teaches the steps of claim 14, which meet the limitations of said claim.
Claim 14 has been interpreted to require (i) contacting a nuclease with a plurality of functionalized (i.e., coating of any type of linker) nanoparticles and (ii) allowing said nuclease to cleave said single-stranded nucleic acid sequence at said nuclease cleavage site of said plurality of functionalized nanoparticles, thereby forming a nanoparticle aggregate, wherein each of said functionalized nanoparticles comprises a nanoparticle core and a nanoparticle coating in the form of linker, and the a plurality of nucleic acid moieties bonded to said nanoparticle core; and wherein each of said nucleic acid moieties comprises: (i) a first linker binding said nucleic acid moiety to said nanoparticle core; and (ii) a single-stranded nucleic acid sequence of about 50 or less 
It is noted that though preamble of claim 14 recite “A method of detecting a nanoparticle aggregate” but does not require the active step of detecting the nanoparticle aggregate. 
The following rejection is made to illustrate the breadth of claim 14.
Regarding claim 14, Nagai teaches a first DNA probe having a length of 40 bases fixed on a polystyrene particles having a diameter of 300 nm (i.e., nanoparticles) through a poly A linker and second DNA probe 77’ having a length of 40 bases fixed on a nanoparticles having a diameter of 300 nm (i.e., nanoparticle) through a poly A linker wherein the two groups are mixed with a solution to form a reaction mixture in which suspended the fine particles 76 (i.e., the nanoparticle) having the first DNA probe 77 fixed thereon and the fine particles 76' having the second DNA probe 77' fixed thereon  and further teaches reaction mixture 52 comprising first and second probes are hybridized and after completion of the hybridization reaction, adding S1 nuclease to the reaction mixture to carry out enzymatic treatment (Figs. 7A and 7B as shown below, columns 8 and 9). 
	
    PNG
    media_image1.png
    258
    513
    media_image1.png
    Greyscale

decrease in size and the measurement of the size of the aggregations after the above enzymatic treatment permits judgment of the existence of a mismatch and hence disorders in the target genomic substance (column 9, lines 9-33, emphasis underlined by the examiner).
Nagai further teaches that a more accurate method for detecting a mismatch can be realized by making a comparison between the sizes of the aggregations before and after the enzymatic treatment (column 9, lines 29-32).
The artisan would recognize that though the nanoparticle aggregate size decreased with the mismatch probe 77’ would still meet the limitations of claim 14 of “thereby forming the nanoparticle aggregate” recited in generality without specifying the size range of the aggregate. 
The teachings of nanoparticle comprising the polyA linker meets the limitation of coupled to the nanoparticle and the DNA probe of Nagai, meet the limitations of each of said functionalized nanoparticles comprises a nanoparticle core and a nanoparticle 
The teachings of 40 basses probe coupled to the linker on the nanoparticle and S1 nuclease treatment reducing the size of the aggregate of Nagai meets the limitations of each of said nucleic acid moieties comprises: (i) a first linker (I.e., polyA linker) binding said nucleic acid moiety to said nanoparticle core; and (ii) a single-stranded nucleic acid sequence of about 50 or less nucleotides in length covalently attached to said first linker, wherein said single-stranded nucleic acid sequence comprises a nuclease cleavage site.
It is noted that the method of Nagai include additional components and steps but still meet the limitations of claim 14 in view of said claim recited with open claim language “comprising”. The artisan would recognize that the teaching of Nagai as discussed above make the limitations of claim 14 obvious. 
Regarding claim 27, Nagai teaches a container (i.e., vessel, line 34).

13.	Claims 14 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2014/0134609 published May 15, 2014, cited in the IDS of 10/18/21).
	Claim interpretation: as discussed above in the previous section.	
Regarding claim 14, Tan teaches a colorimetric method of detecting a polynucleotide strand binding molecule, wherein the method comprises: i. contacting a sample suspected to comprise a polynucleotide strand binding molecule with a solution 

    PNG
    media_image2.png
    327
    680
    media_image2.png
    Greyscale

	Tan also teaches that the polynucleotide molecule is a double stranded or single stranded polynucleotide (i.e., oligonucleotide) molecule, and the nucleic acid lengths of 6-200 nucleotides but exemplify sequences of 34 nucleotides and the metal particle is a nanoparticle or a microparticle having a size comprised between at least about 3 nm to 
	The artisan would recognize that the teachings of Tan as discussed above of double stranded DNA of 34 nucleotides or single stranded DNA by DNase 1 resulting in the aggregation of nanoparticles meet the limitations of claim 14 of (i) contacting a nuclease with a plurality of functionalized nanoparticles of claim 14; and (ii) allowing said nuclease to cleave said single-stranded nucleic acid sequence at said
nuclease cleavage site of said plurality of functionalized nanoparticles, thereby forming a nanoparticle aggregate (i) contacting a nuclease with a plurality of functionalized nanoparticles of claim 1; and (ii) allowing said nuclease to cleave said single-stranded nucleic acid sequence at said nuclease cleavage site of said plurality of functionalized nanoparticles, thereby forming a nanoparticle aggregate.
	The artisan would recognize that the teachings of Tan as discussed above of conjugating nucleic acid sequences of 34 nucleotides or 6-200 single stranded nucleotides to the nanoparticles using thiol groups meets the limitation of claim 14 of wherein each of said nucleic acid moieties comprises: (i) a first linker binding said 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps of Tan in the claimed order with a reasonable expectation of success with the expected benefit of having (i) nanobiosensors for point of care disease diagnosis, (ii) nanoprobes for in vivo sensing/imaging,cell tracking and monitoring disease pathogenesis or therapy monitoring and (iii) other nanotechnology-based tools that benefit scientific research on basic biology as taught by Tan (paragraph 0025). An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves carrying out in the claimed order.
	Regarding claim 16, Tan teaches colorimetric detection of nanoparticle aggregate (Example 2).
	Regarding claims 17-20, as discussed above while rejecting claim 14, Tan teaches that oligonucleotide coupled to the nanoparticle is a linear sequences up to about 200 nucleotides in length (Example 1 and paragraph 0050). The artisan would recognize that the limitations of said claims of cleaved single-stranded nucleic acid
sequence is less than about 5, 10 and 20 nucleotides amount to routine optimization and thus would be obvious improvement over the teachings of Tan.  

	Instant specification recited in paragraph 0140 that the inorganic nanoparticle core may be a metal nanoparticle core. The artisan would recognize that the metal core of Tan meets the limitation of claim 21 of nanoparticle core is an inorganic nanoparticle core.
	Regarding claim 25, Tan teaches a thiol linker (Tan claims 20-21).
	Regarding claims 26-27, Tan teaches 96 or 384 well microplate readers for optical detection (paragraphs 0072, 0108-0109 and 0113), which meets the limitations of claims 26 and 27 of wherein said nanoparticles are in a vessel and wherein said vessel is in a spectrophotometry device.
14.	Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 2014/0134609 as cited above) in view of McNamara et al (2014/0199245, published 17 July 2014, cited in the IDS of 10/18/21).
	Claims 28-34 are dependent from claim 14. The teachings of Tan regarding claim 14 are discussed above in section 13.
	Both Tan and McNamara are interested in detecting clinically important nucleic acid binding molecules such as nuclease and therefore are analogous arts. Tan teaches that the polynucleotides (interacting molecules) comprise modified nucleotides (e.g. paragraph 0060). One of ordinary skill would have reasonably utilized nuclease-specific modified nucleotides in the nanoparticles of Tan for the expected benefit of detecting clinically important bacteria as desired in the art (e.g. McNamara, paragraph 49). 

	Regarding claims 28-34, McNamara teaches a plurality of the probes in a vessel i.e. wells of a 96 well plate in a microplate reader (paragraphs 0057and 0217) and McNamara teaches the probe comprises 2’O-meth-modified nucleotides on both sides of the TT cleavage site (e.g. Examples 5-6 and Table 3-4). McNamara also teaches detecting staphylococcus bacteria (Example 5).
	One of ordinary skill would have reasonably utilized nuclease-specific modified nucleotides of McNamara in the nanoparticles of Tan for the expected benefit of detecting clinically important bacteria as desired in the art (e.g. McNamara, paragraph 49), thus providing teaching, suggestions and motivations to include modified nucleotides of McNamara in the method of Tan. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the steps McNamara in method of Tan with a reasonable expectation of success with the expected benefit of detecting clinically important bacteria as desired in the art (e.g. McNamara, paragraph 49), as taught by McNamara. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the steps taught by McNamara which is routinely practiced in the art as exemplified by McNamara.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634